989 F.2d 495
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Tammy Terrell BROWN, Defendant-Appellant.
No. 92-5624.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 19, 1993

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Dennis W. Shedd, District Judge.  (CR-92-132)
Henry Dargan McMaster, TOMPKINS & MCMASTER, Columbia, South Carolina, for Appellant.
John S. Simmons, United States Attorney, Terry L. Wooten, Assistant United States Attorney, Columbia, South Carolina, for Appellee.
D.S.C.
AFFIRMED IN PART AND DISMISSED IN PART.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Tammy Terrell Brown entered a guilty plea to distribution of crack cocaine (21 U.S.C.A. § 841 (West 1981 & Supp. 1992), 18 U.S.C. § 2 (1988)).  She appeals her sentence, arguing that the district court erred in deciding not to depart below the career offender guideline range, and also that the guideline sentence was cruel and unusual punishment in violation of the Eighth Amendment.  We affirm the sentence.


2
This Court has consistently held that a district court's failure to depart from a correctly calculated guideline sentence is not reviewable on appeal.   United States v. Bayerle, 898 F.2d 28 (4th Cir.), cert. denied, 59 U.S.L.W. 3244 (U.S. 1990).  We have also previously held that a proportionality review of sentences which are less than life without parole is not required under  Solem v. Helm, 463 U.S. 277 (1983),  see United States v. Elliott, 849 F.2d 886, 890 (4th Cir. 1988), and that a guideline sentence within the range provided by the statute does not violate the Eighth Amendment.   United States v. Francois, 889 F.2d 1341 (4th Cir. 1989), cert. denied, 494 U.S. 1085 (1990).


3
We therefore affirm the judgment of the district court.  We dismiss the appeal to the extent that it challenges the district court's failure to depart.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this Court and argument would not aid the decisional process.

AFFIRMED IN PART;  DISMISSED IN PART